Exhibit 10.2.6


WAIVER AND AMENDMENT NO. 5 TO CREDIT AGREEMENT


THIS WAIVER AND AMENDMENT NO. 5 (this “Amendment”) dated as of December 14, 2009
to the CREDIT AGREEMENT (the “Credit Agreement”) dated March 12, 2003, as
amended by the Amendment No. 1 to Credit Agreement dated December 31, 2003 and
further amended by the Amendment No. 2 to Credit Agreement dated December 31,
2004, and further amended by the Amendment No. 3 to Credit Agreement dated March
26, 2008, and further amended by the Amendment No. 4 to Credit Agreement dated
June 19, 2009 is by and among ARIAD Pharmaceuticals, Inc., a Delaware
corporation and ARIAD Corporation, a Delaware corporation (hereinafter sometimes
referred to collectively as the “Borrowers”) and RBS Citizens, National
Association (the "Lender").  All capitalized terms not defined herein but
defined in the Credit Agreement shall have the meanings given to such terms in
the Credit Agreement.
 
WHEREAS, the Borrowers and the Lender have agreed to certain modifications to
the Credit Agreement as set forth herein; and


WHEREAS, the Borrowers have requested that the Lender waive compliance with a
certain reporting covenant under the Credit Agreement.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Borrowers and the Lender hereby agree as follows:


1.           Amendment to Subsection 5.11.  Subsection 5.11 of the Credit
Agreement is hereby amended by deleting the paragraphs added to Subsection 5.11
by Waiver and Amendment No. 2 to Credit Agreement and Waiver and Amendment No. 3
to Credit Agreement and adding the following paragraphs in lieu thereof:


Notwithstanding the foregoing, the Lender hereby waives the foregoing
requirements of this subsection 5.11 in connection with the formation of the
Foreign Subsidiaries known as ARIAD Pharma Ltd. and ARIAD Pharma S.A. provided
the Borrowers remain in compliance with the following requirements:
 
 
(a) The initial capitalization of ARIAD Pharma Ltd. shall not exceed £1.

 
 
(b) The Borrowers shall not advance more than £200,000 per year, or an
equivalent amount in other currencies at the option of the Borrower, to fund the
operations of ARIAD Pharma Ltd.



 
(c) The initial capitalization of ARIAD Pharma S.A. shall not exceed €60,000.



 
(d) The Borrowers shall not advance more than €25,000 per year, or an equivalent
amount in other currencies at the option of the Borrower, to fund the operations
of ARIAD Pharma S.A.

 
 
 

--------------------------------------------------------------------------------

 
 
2.           Waiver of Non-Compliance by Borrower with Certain Provisions of
Credit Agreement.
 
Lender hereby waives compliance by the Borrowers with the requirement contained
in Subsection 5.1(c) that it receive a Compliance Certificate by November 15,
2009, provided the Lender receives said Compliance Certificate by December 15,
2009.


3.           No Further Amendments.  Except as amended hereby, all other
provisions of the Credit Agreement shall remain in full force and effect.  After
the effective date hereof, all references in the Credit Agreement and other
Financing Documents shall be deemed to refer to the Credit Agreement as amended
hereby, representing the entire expression of the parties with respect to the
subject matter hereof on the date this Amendment is executed.
 
4.           Ratification of Financing Documents.  By signing below, the
Borrowers ratify and affirm the terms of the Credit Agreement (as amended
hereby), the Note, the Security Agreements and all other Financing Documents
executed in connection with any of the foregoing, and confirm and represent that
each remains in full force and effect and that no default or event of default
has occurred thereunder (except such defaults or events of default as have been
waived in writing by the Lender on or before the date hereof or such defaults or
events of default as the Borrowers have requested, in writing prior to the date
hereof, the Lender to waive).
 
5.           Governing Law.  This Amendment shall be governed in all respects by
the laws of the Commonwealth of Massachusetts without regard to any conflicts of
laws principles.
 
6.           Descriptive Headings.  Descriptive headings are for convenience
only and will not control or affect the meaning or construction of any
provisions of this Amendment.
 
7.           Counterparts.  This Amendment may be executed in any number of
identical counterparts, each of which will constitute an original but all of
which when taken together will constitute but one instrument.
 
8.           Severability.  In the event one or more of the provisions of this
Amendment should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Amendment, and this Amendment
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
WITNESS our hands and seals as of the date set forth above.






[signatures contained on following page]


 
2

--------------------------------------------------------------------------------

 
 


WITNESS AS TO BORROWERS:
ARIAD PHARMACEUTICALS, INC.                           /s/ Dain K. Waters   By: 
/s/ Edward M. Fitzgerald   Name:
Dain K. Waters
    Name: Edward M. Fitzgerald           Title: Senior Vice President, Chief
Financial Officer                                 ARIAD CORPORATION            
                  By: /s/ Edward M. Fitzgerald           Name: Edward M.
Fitzgerald           Title: Vice President, Chief Financial Officer            
             
WITNESS AS TO LENDER:
RBS CITIZENS, NATIONAL ASSOCIATION                           /s/ William
Granchelli   By: /s/ R. Scott Haskell   Name:
William Granchelli
   
Scott Haskell, Senior Vice President
 


3